Citation Nr: 0827547	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  08-02 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to a higher level of special monthly compensation 
(SMC) greater than that provided under 38 U.S.C.A. § 1114(l) 
and 38 C.F.R. § 3.350(h).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1951 to December 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the RO 
which denied the veteran's claim for a higher level of aid 
and attendance.  


FINDINGS OF FACT

1.  Service connection is currently in effect for chronic 
obstructive pulmonary disease (COPD) associated with nicotine 
dependence, rated 100 percent disabling; major depressive 
disorder associated with COPD, rated 70 percent disabling; 
residuals of tonsillitis and nicotine dependence, each rated 
noncompensably disabling.  

2.  The veteran is currently in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§ 3.350(b) on account of being so helpless as to be in need 
of regular aid and attendance due to service-connected COPD 
and major depressive disorder.  

3.  The veteran does not meet the criteria for a higher level 
of aid and attendance under 38 C.F.R. § 3.350(h), or at the 
intermediate rate between subsection (l) and (m).  




CONCLUSION OF LAW

The criteria for a higher level of special monthly 
compensation at a rate in excess of that authorized pursuant 
to 38 U.S.C.A. § 1114(l) are not met.  38 U.S.C.A. 
§§ 1114(l), 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.350(h), 3.352 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2007, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he was in need of a higher level of special 
monthly compensation; of what evidence was necessary to 
establish special aid and attendance benefits, and why the 
current evidence was insufficient to award the benefits 
sought.  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

Law & Regulations

Special monthly compensation (SMC) is payable at a higher 
rate than that specified in 38 U.S.C.A. § 1114(l) if the 
veteran, as the result of service connected disability, has 
suffered the anatomical loss or loss of use of both hands, or 
of both legs at a level, or with complications, preventing 
natural knee action with prostheses in place, or of one arm 
and one leg at levels, or with complications, preventing 
natural elbow and knee action with prostheses in place, or 
has suffered blindness in both eyes having only light 
perception, or has suffered blindness in both eyes, rendering 
such veteran so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).  

SMC is payable at a rate higher than that specified in 38 
U.S.C.A. § 1114(m) if the veteran, as the result of service 
connected disability, has suffered the anatomical loss or 
loss of use of both arms at levels, or with complications, 
preventing natural elbow action with prostheses in place, has 
suffered the anatomical loss of both legs so near the hip as 
to prevent the use of prosthetic appliances, or has suffered 
the anatomical loss of one arm and one leg so near the 
shoulder and hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of both eyes, 
or has suffered blindness in both eyes without light 
perception.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d).  

SMC is payable at the "O" rate if a veteran, as the result 
of service connected disability, has suffered disability 
under conditions which would entitle such veteran to two or 
more of the rates provided in one or more subsections (l) 
through (n), no condition being considered twice in the 
determination, or if the veteran has suffered bilateral 
deafness (and the hearing impairment in either one or both 
ears is service connected) rated at 60 percent or more 
disabling and the veteran has also suffered total blindness 
with 5/200 visual acuity or less, or if the veteran has 
suffered service connected total deafness in one ear or 
bilateral deafness (and the hearing impairment in either one 
or both ears is service connected) rated at 40 percent or 
more disabling and the veteran has also suffered service 
connected blindness having only light perception or less, or 
if the veteran has suffered the anatomical loss of use of 
both arms so near the shoulder as to prevent the use of 
prosthetic appliances.  See 38 C.F.R. § 3.350(e).  

Determinations for entitlement under 38 U.S.C.A. § 1114(o) 
must be based upon separate and distinct disabilities.  This 
requires, for example, that where a veteran who had suffered 
the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be 
based on need resulting from pathology other than that of the 
extremities.  The fact, however, that two separate and 
distinct entitling disabilities, such as loss of use of both 
feet, result from a common etiological agent will not 
preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed himself through loss of coordination of the 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  38 C.F.R. § 3.352(a).  

Special Aid & Attendance

The veteran has requested an additional allowance of special 
monthly compensation based on the need for aid and attendance 
of another person under the provisions of 38 C.F.R. 
§ 3.350(h).  In the alternative, the representative argued 
that the veteran should be assigned a higher level of aid and 
attendance at the intermediate rate between subsection L and 
M under 38 C.F.R. § 3.350(f)(3) based on additional 
independent disability rated 50 percent or more.  
Specifically, that the veteran's service-connected 
disabilities of COPD, rated 100 percent disabling, and major 
depressive disorder, rated 70 percent disabling, satisfies 
the criteria for assignment of an intermediate rate of L1/2 
under 38 C.F.R. § 3.350(f)(3).  

Concerning the latter claim, the Board notes that the veteran 
is currently in receipt of special monthly compensation 
provided by 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on 
account of being so helpless as to be in need of aid and 
attendance based on his service-connected COPD and major 
depressive disorder.  (See May 2003 RA).  His only other 
service-connected disabilities are residuals of tonsillitis 
and nicotine dependence, each rated noncompensably disabling.  

In order to be assigned an intermediate or next higher rate 
of special monthly compensation under 38 U.S.C.A. 
§ 3.350(f)(3), the veteran must have, in addition to the 
disabilities considered in establishing aid and attendance at 
the L rate, an additional single permanent disability or 
combinations of permanent disabilities independently ratable 
at 50 percent or more.  The regulations provide, 
specifically, that the additional independently ratable 
disability or disabilities "must be separate and distinct 
(emphasis added) and involve different anatomical segments or 
bodily systems from the conditions establishing entitlement 
under 38 U.S.C.A. § 1114(l) through (n).  38 U.S.C.A. 
§ 3.350(f)(3).  

In this case, the veteran's service-connected COPD and major 
depressive disorder were considered when he was assigned 
special monthly compensation at the L rate by the RO in May 
2003.  Therefore, those disabilities can not be used to 
satisfy the criteria for the assignment of an intermediate or 
next higher rate under 38 U.S.C.A. § 3.350(f)(3).  Since the 
veteran's only other service-connected disabilities are rated 
noncompensably disabling, there is no basis for the 
assignment of an intermediate or higher rate of special 
monthly compensation greater than currently assigned.  

As to the claim of entitlement to a higher level of aid and 
attendance under 38 C.F.R. § 3.350(h), the regulations 
provide, in pertinent part, that in addition to being in need 
of regular aid and attendance, the veteran must be entitled 
to special monthly compensation under 38 U.S.C.A. § 1114(o), 
or the maximum rate authorized under subsection P; and, must 
need the personal health care services on a daily basis in 
his home provided by a person who is licensed to provide such 
services or who provides such services under the regular 
supervision of a licensed health-care professional.  The 
personal health-care services include (but are not limited 
to) such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health-care training or the regular 
supervision of a trained health-care professional to perform.  
38 C.F.R. § 3.352(b)(1).  The regulations provide further, 
that the specific provisions of this section are to be 
"strictly construed."  The higher level of aid-and-
attendance allowance is to be granted only when the veteran's 
need is clearly established and the amount of services 
required on a daily basis is substantial.  38 C.F.R. 
§ 3.352(b)(5).  

In this case, while the medical evidence shows that the 
veteran is in need of regular aid and attendance of another 
person to perform the routine functions of daily self-care, 
such as feeding, bathing, dressing and attending to the wants 
of nature, he is not in need of the services of a licensed 
health-care professional.  The veteran does not require 
physical therapy, injections, placement of catheters, 
changing sterile dressings or like functions.  The clinical 
findings on VA examination in May 2007 showed that he had use 
of his upper and lower extremities, had vision greater than 
5/200 in both eyes, and was able to ambulate short distances 
with the aid of a walker.  Thus, the objective and medical 
evidence of record does not show that the veteran is in need 
of the services of a licensed health-care professional or the 
regular supervision of a trained health-care professional to 
perform any such services.  

The Board is not unsympathetic to the fact that the veteran's 
disabilities are significantly disabling and that he is in 
need of the aid of another person for the routine functions 
of everyday self-care.  However, the regulations for the 
assignment of a higher level of aid and attendance under 
38 C.F.R. § 3.350(h) are specific and may be granted only 
when the veteran's need is clearly established and the amount 
of services required on a daily basis is substantial.  
38 C.F.R. § 3.352(b).  

Based on the evidence and analysis above, the Board finds 
that the claim for a higher level of SMC greater than that 
provided under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(h) 
must be denied.  

The Board has considered the application of the benefit of 
the doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  


ORDER

Entitlement to a higher level of SMC greater than that 
provided under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(h) 
is denied.  




____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


